                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      Case No. 19-cv-23430-GAYLES

DANIZE DIAZ,

                  Plaintiff,
v.

FLORIDA INTERNATIONAL
UNIVERSITY and WOLFSON
MIAMI DADE COMMUNITY
COLLEGE,

            Defendants.
______________________________/
                                       ORDER DISMISSING CASE

         THIS CAUSE comes before the Court on a sua sponte review of the record. Plaintiff,

Danize Diaz, appearing pro se, filed this action on August 16, 2019. [ECF No. 1]. Plaintiff

also filed a Motion for Leave to Proceed In Forma Pauperis the same day (the “IFP Motion”)

[ECF No. 3]. 1 Because Plaintiff has moved to proceed in forma pauperis and has not otherwise

paid a filing fee, the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. §

1915(e), are applicable. Pursuant to that statute, the court is permitted to dismiss a suit “any time

[] the court determines that . . . (B) the action or appeal (i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” Id. § 1915(e)(2).

         The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6). Alba

v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). To state a claim for relief, a pleading must

contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short


1 The IFP Motion was denied without prejudice for appearing inconsistent as it indicated that Plaintiff worked for
the county library system but also represented that Plaintiff earned no salary. [ECF No. 6]. Plaintiff has not refiled
her IFP Motion.
and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand

for the relief sought.” Fed. R. Civ. P. 8. To survive a motion to dismiss, a claim “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[T]he pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank,

437 F.3d 1118, 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light

most favorable to the plaintiff, Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

1998). At bottom, the question is not whether the claimant “will ultimately prevail . . . but

whether his complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer,

562 U.S. 521, 530 (2011).

         Independent of its duty under § 1915(e) to evaluate the claim of a party proceeding in forma

pauperis, the Court is obligated to consider sua sponte whether a claim falls within its subject

matter jurisdiction and dismiss the claim if it finds subject matter jurisdiction to be lacking. 2 Gon-

zalez v. Thaler, 132 S. Ct. 641, 648 (2012); see also Dutta-Roy v. Fain, No. 14-0280, 2014 WL

1795205, at *2 (N.D. Ga. May 5, 2014); accord Fed. R. Civ. P. 12(h)(3). “Subject-matter ju-

risdiction . . . refers to a tribunal’s power to hear a case.” Union Pac. R.R. Co. v. Bhd. of Locomotive

Eng’rs & Trainmen Gen. Comm. of Adjustment, Cent. Region, 558 U.S. 67, 81 (2009) (citations and

internal quotation marks omitted). “In a given case, a federal district court must have at least one of

three types of subject matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2) fed-

eral question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28

U.S.C. § 1332(a).” Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997).

         In her Complaint, Plaintiff appears to allege that Defendants somehow violated her

rights after a block was placed on her school record for failure to return books. [ECF Nos. 1,


2 Notably, if the Court lacks subject matter jurisdiction over a case, the complaint is also frivolous under § 1915(e).
  See Davis v. Ryan Oaks Apt., 357 F. App’x 237, 238–39 (11th Cir. 2009) (per curiam).
                                                          2
7].   Based on the limited allegations in the Complaint, the Court is unable to ascertain whether

it has subject matter jurisdiction over this action. Plaintiff fails to allege (1) a specific federal

statute conferring jurisdiction, (2) a cognizable federal claim such that this Court would have

federal question jurisdiction, or (3) diversity of citizenship between the parties such that this

Court would have diversity jurisdiction. Accordingly, the Complaint is subject to dismissal for

lack of subject matter jurisdiction. Based thereon, it is

       ORDERED AND ADJUDGED that this action is DISMISSED without prejudice and

CLOSED for administrative purposes.

       DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of October, 2019.




                                                      ________________________________
                                                      DARRIN P. GAYLES
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
